IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED


DARRYL B. HILL,

              Petitioner,

 v.                                                        Case No. 5D18-1192

IRIS ELIZABETH HILL AND PONTE VEDRA
ANIMAL HOSPITAL, INC.,

              Respondents.

________________________________/

Opinion filed May 17, 2018

Petition for Writ of Prohibition,
John M. Alexander, Respondent Judge.

Erin R. Whitmore and Joshua R. La Bouef,
of Brennan Manna Diamond, Jacksonville,
for Petitioner.

Iris Elizabeth Hill, Palm Coast, pro se.

No Appearance for Other Respondent.


PER CURIAM.

       Darryl Hill petitions this court for a writ of prohibition, challenging the denial of his

timely motion to disqualify the trial judge presiding over the below proceedings. After a

review of the record, including the transcript from the hearing described in Hill’s motion to

disqualify, we conclude that comments made by the judge at that hearing “were sufficient

to put a reasonably prudent person in well-founded fear of not receiving a fair or impartial
hearing or trial.” State v. Gresham, 214 So. 3d 780, 781 (Fla. 5th DCA 2017) (citing

Shuler v. Green Mountain Ventures, Inc., 791 So. 2d 1213, 1215 (Fla. 5th DCA 2001)

(holding that fear of judicial bias giving rise to disqualification motion must be objectively

reasonable)). Accordingly, we grant the petition and issue the writ of prohibition.

       PETITION GRANTED.

COHEN, C.J., and LAMBERT, J., concur.
TORPY, J., dissents without opinion.




                                              2